     Case 4:00-cv-00190-O Document 35 Filed 05/08/20                Page 1 of 2 PageID 145


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

PABLO MELENDEZ, JR.,                              §
TDCJ No. 999192,                                  §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §
                                                  §     Case No. 4:00-cv-190-O
LORIE DAVIS, Director, Texas                      §
Department of Criminal Justice,                   §
Correctional Institutions Division,               §
                                                  §
               Respondent.                        §

 ORDER SETTING HEARING ON NON-COMPLIANCE WITH ORDER GRANTING
             MOTION FOR PRODUCTION OF CLIENT FILES

        Petitioner filed a motion on February 3, 2020 (ECF No. 29), in this capital habeas corpus

proceeding seeking an order directing Petitioner’s previous counsel to furnish Petitioner’s current

federal habeas counsel with all files in Petitioner’s case. In an Order issued February 6, 2020, this

Court granted that motion (ECF No. 32). In a status report filed March 11, 2020 (ECF No. 34),

Petitioner’s current federal habeas counsel advised that Petitioner’s former counsel has failed to

comply with this Court’s order.

        Therefore, the Court sets this case for a hearing on Wednesday, May 13, 2020 at

2:00 p.m. in the Fifth Floor Courtroom of the Eldon B. Mahon United States Courthouse, located

at 501 W. 10th Street, Fort Worth, Texas. Petitioner’s current federal habeas counsel and

Petitioner’s former federal habeas counsel—attorney Jack Strickland—shall appear in person in

open court and address the following issues: (1) whether Petitioner’s former federal habeas counsel

should be sanctioned for refusing to comply with this Court’s Order issued February 6, 2020 (ECF

No. 32); (2) whether Petitioner has filed a grievance with responsible State Bar officials

complaining about his former counsel’s refusal to turn over Petitioner’s client file to Petitioner
   Case 4:00-cv-00190-O Document 35 Filed 05/08/20                 Page 2 of 2 PageID 146


and, if so, the status of any such grievance; and (3) whether any further action by this court is

necessary in this proceeding. Counsel for Petitioner shall ensure attorney Jack Strickland has

notice of this Order and Petitioner’s counsel and Respondent’s counsel shall appear at this hearing.

       SO ORDERED on this 8th day of May, 2020.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
